Fellows, J.
(dissenting). The theory upon which the plaintiff recovered in this case was that he and defendant had agreed to share the losses of the Kimmerle Concrete Machinery Company; that on September 29, 1910, the parties came to an accounting upon such agreement; that upon such accounting a considerable sum of money was found to be due the plaintiff ; that there was an account stated; that defendant was given credit in such account stated with the sum of $4,700, the amount of certain notes given by the company to the.Bank of Southern California and indorsed by plaintiff, which notes defendant then agreed *489to pay. Plaintiff also claimed that upon such accounting there was found to be due him the sum of $7,-888.08, which defendant also then agreed to pay. It is the plaintiff’s claim that but $2,000 was paid by defendant on these notes. Defendant refused to pay the $7,883.08 to the plaintiff, paid no further sum on the notes, and on February 6, 1911, plaintiff was sued by the Bank of Southern California for the amount due on them. If the plaintiff’s claim is taken as true the defendant made two promises, one to pay plaintiff $7,883.08 and the other to pay the Bank of Southern California the amount of the notes; these two payments to extinguish defendant’s liability growing out of the California venture, and to settle and pay the account stated. Both promises were bottomed on the same transaction, had the same consideration, were made at the same time, were the result of the same accounting, both entered into the same account stated, and both constituted a part of the one contract of settlement of the differences between the parties. The breach of both promises had occurred when plaintiff brought his first suit. Had defendant promised to pay the amount found due the plaintiff upon such accounting in three equal monthly installments, and had breached his agreement in regard to all three of the installments, it could not be successfully urged that plaintiff had the right to split up his cause of action into three separate and different suits. He could in one action recover for all three of the installments and would be required so to do. Kruce v. Lakeside Biscuit Co., 198 Mich. 786. I think the instant case is ruled by that case, and that a verdict should have been directed for the defendant.